Title: General Orders, 24 May 1780
From: Washington, George
To: 



Head Quarters Morristown Wednesday May 24th 80
Parole Egypt.  Countersigns L: Merk.

[Officers] Of the Day Tomorrow[:] Brigadier General Huntington[,] Major Torrey—Brigade Major 1st Penna brigade
Tomorrow each regiment must make a return of Arms and Accoutrements wanting; no Arms to be delivered to Waggoners, Waiters of the General Field or Staff officers but only to those men who are to appear in Action. Eight Musquets without Bayonets to be deliver’d to each regiment for the Camp colour men.
These returns must be signed by the Colonels or officers commanding Battalions and countersigned by the regimental Quarter masters and delivered to the Brigade Inspectors who are to digest them into a Brigade Return & Sign it. They are then to be delivered to the brigade Conductors who are to present them to the General of Artillery for an order for their delivery on the Field Commissary. After the Brigade Conductor shall have received the Stores from the field Commissary he

is to deliver them to the regimental Quarter masters according to the Returns who are to receipt to the Conductors for them.
Previous to the reception of the new Arms and Accoutrements all the old Arms and Accoutrements in possession of the regiments or brigade Conductors must be delivered to the Field Commissary of Military stores and the Colonels and Commanding officers of Battalions are to be responsible that all the damaged and spare Arms and Accoutrements are delivered in, and Arms and Accoutrements be retained for the men only.
At a Brigade General Court martial whereof Major Reid was President the 13th instant, Corporal Thomas Clark of the 4th and Thomas Calvin of the 11th Pennsylvania regiments were tried for attempting to desert to the Enemy with their Arms.
The Court are of opinion that they are Guilty being breach of the 1st Article 6th section of the Articles of War (more than two thirds of the Court agreeing) and sentence them to suffer Death.
The Commander in Chief confirms the Sentence.
